ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-407 and DRB 08-060, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that FRANKLIN H. BARNES, IV, of RANDOLPH, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since June 22, 2006, should be disciplined by the imposition of two consecutive three-month periods of suspension from practice for *160his violations of RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack of diligence), RPC 1.15(b) (failure to promptly deliver funds to third parties), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the temporary suspension from practice having been ordered pursuant to Rule 1:20-3(g) and Rule 1:20-11 for respondent’s failure to cooperate with the ethics authorities in the proceedings that are the subject of DRB 08-060;
And good cause appearing;
It is ORDERED that the Order of temporary suspension from practice effective June 22, 2006, is hereby vacated, and FRANKLIN H. BARNES, IY, is suspended from the practice of law for two consecutive three-month periods of suspension, effective immediately, and until the further Order of the Court, and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is'further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.